Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0175384).
Zhang discloses a method for object detection, the method comprises:
receiving an image by a trained student object detection neural network (ODNN); wherein the student ODNN was trained to mimic a teacher ODNN; and detecting one or more objects in an image; [0029, 0082 the student model learns from and /or mimics the teacher model in a deep neural network]
wherein the detecting comprises: feeding the image to the trained student ODNN; segmenting the image to regions; within each region of the image, trying to find student-pre-bounding boxes and the probabilities related to the inclusion of an object within the bounding boxes; [0061, the target area is regionally divided into a 2D grid and anchor boxes are created, which are the same as a “pre-bounding box” as they are used along with the prediction model to determine final bounding boxes]
outputting by the trained student ODNN a student pre-bounding-box output; and calculating one or more bounding boxes based on the student pre- bounding-box output. [0076, the boxes with the highest confidence scores are selected as bounding boxes.]

10. (Currently Amended) An object detection system that comprises a trained student object detection neural network (ODNN) that was trained to mimic a teacher ODNN; wherein the training comprises calculating a teacher student detection loss that is based on a pre-bounding-box output of the teacher ODNN; [0029, 0082 the student model learns from and /or mimics the teacher model in a deep neural network]wherein the pre-bounding-box output of the teacher ODNN is a function of pre-bounding-box outputs of different ODNNs that belong to the teacher ODNN; wherein the trained student ODNN is configured to receive an image; segment the image to regions; within each region of the image, try to find student-pre-bounding boxes and the probabilities related to the inclusion of an object within the bounding boxes; [0061, the target area is regionally divided into a 2D grid and anchor boxes are created, which are the same as a “pre-bounding box” as they are used along with the prediction model to determine final bounding boxes]
and output a student pre-bounding-box output that is indicative of one or more objects in the image; and a bounding box unit that is configured to receive the student pre-bounding-box output and to calculate one or more bounding boxes based on the student pre- bounding-box output. [0061, the target area is regionally divided into a 2D grid and anchor boxes are created, which are the same as a “pre-bounding box” as they are used along with the prediction model to determine final bounding boxes]

11. (Currently Amended) A non-transitory computer readable medium that stores instructions for: receiving an image by a trained student object detection neural network (ODNN); wherein the student ODNN was trained to mimic a teacher ODNN; [0029, 0082 the student model learns from and /or mimics the teacher model in a deep neural network]
segmenting the image to regions; within each region of the image, trying to find student-pre-bounding boxes and the probabilities related to the inclusion of an object within the bounding boxes; [0061, the target area is regionally divided into a 2D grid and anchor boxes are created, which are the same as a “pre-bounding box” as they are used along with the prediction model to determine final bounding boxes]outputting by the trained student ODNN a student pre-bounding-box output; and calculating one or more bounding boxes based on the student pre- bounding-box output. [0076, the boxes with the highest confidence scores are selected as bounding boxes.]


Allowable Subject Matter
Claims 2-9 and 12-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648